*502Writ granted. The case is remanded, and the trial court is ordered to receive evidence as to the weight of the evidence against the accused. La. C.Cr.P. art. 317(2). While State v. Jones, 252 La. 903, 215 So.2d 108 (1968), held that a defendant in a bail hearing is not subject to cross-examination as to guilt or innocence if he asserts his self-incrimination privilege, that holding does not preclude an examination of the weight of the evidence, despite dicta to the contrary.
SUMMERS, J., dissents, being of the opinion the ruling of the trial judge is correct.